Citation Nr: 1205751	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to April 1951.  He died in May 2004.  The appellant seeks benefits as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2008 and May 2010, the Board remanded the claim for further development.  

In December 2009, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in January 2010.  In February 2010, the Board informed the appellant that it had requested a specialist's opinion in conjunction with her appeal, provided her a copy of that opinion and indicated that she was entitled to submit additional evidence or argument within 60 days of the date of that letter.  The appellant's representative responded to the VHA opinion.  

When this matter was initially before the Board in May 2010, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2011 order, granted the parties' joint motion for remand, vacating the Board's May 2010 decision and remanding the case for compliance with the terms of the joint motion.

In August 2011, the Board requested another opinion of a medical specialist from the Veterans Health Administration (VHA).  Opinions were received in October 2011 and November 2011.  In November 2011, the Board informed the appellant that it had requested a specialist's opinion in conjunction with her appeal, provided her a copy of that opinion and indicated that she was entitled to submit additional evidence or argument within 60 days of the date of that letter.  The appellant's representative responded to the VHA opinion attaching a private physician's opinion in January 2012 in support of her claim.  As such, the Board will proceed to adjudicate the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2004.  In the death certificate, the immediate cause of his death was listed as acute cardiovascular accident, atherosclerotic vascular disease, respiratory arrest, and chronic obstructive pulmonary disease (COPD).

2.  At the time of his death, the Veteran was service connected for varicose veins of the right and left lower extremities, each rated as 40 percent disabling; a deviated nasal septum, rated as 10 percent disabling; and an appendectomy scar, rated as 0 percent disabling.  

3.  The Veteran's service-connected varicose veins of the right and left lower extremities contributed substantially and materially to cause his death.


CONCLUSION OF LAW

The death of the Veteran was the result of a disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

The appellant contends that the Veteran's service-connected bilateral varicose veins of the right and left lower extremities caused or contributed to the cerebrovascular accident (CVA) that ultimately led to the Veteran's death.  Alternatively, she asserts that the Veteran's varicosities caused all of her husband's vascular problems, which contributed to his death.  

Having carefully considered the claim in light of the record and the applicable law, the Board will grant the benefit sought under the "benefit-of-the-doubt" rule, which provides that where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant is to prevail upon the issue.  

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related.

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

At the time of the Veteran's death, service connection was in effect for varicose veins of the right and left lower extremities, each rated as 40 percent disabling; a deviated nasal septum, rated as 10 percent disabling; and an appendectomy scar, rated as 0 percent disabling.

Here, the evidence in the claims file shows that the Veteran died in May 2004.  The immediate cause of the Veteran's death as shown on the death certificate was acute cerebrovascular accident, due to, or as a consequence of atherosclerotic vascular disease.  Respiratory arrest and chronic obstructive pulmonary disease were listed as additional underlying causes.  

The medical records show that during treatment at Halifax Medical Center in May 2004, the Veteran sustained a head injury when he fell out of his chair.  The Veteran struck his head on the floor, causing "right brain bleeding."  He died shortly after this incident, on May 10, 2004.  

A May 2004 report of autopsy examination shows that the Veteran's cause of death was determined to be traumatic hemorrhage in the brain, resulting from the impact of a fall, involving an existing area of infarction in the right cerebral hemisphere.

An October 2004 letter from the private physician who performed the Veteran's May 2004 autopsy stated that the cause of death was a traumatic hemorrhage in the brain, resulting from the impact of a fall.  The Veteran had suffered a stroke prior to the fall, which had resulted in necrosis (or death) of tissue, and had created an area in the brain that was particularly vulnerable to any insult.  Therefore, the pre-existing vascular disease was the underlying process that contributed directly to the Veteran's death.

In a December 2004 VA opinion, the examiner found that the Veteran's service-connected peripheral disease of varicose veins were not the cause of his death, but rather the extensive vascular disease of the arterial system.  The Veteran had extensive arterial vascular disease at the time of his death, including cerebrovascular disease, aortic vascular disease, lower extremity arteriovascular disease, coronary artery vascular disease, hypertension and diabetes, and elevated cholesterol, with a past history of cigarette abuse.  Based upon the Veteran's history, the examiner concluded that the presence of peripheral vascular disease in the form of his service-connected varicose veins was a remote and noncontributory factor in his death.  

In an August 2006 letter, autopsy examiner provided an additional opinion regarding the Veteran's death.  He noted, as he had indicated previously, that the presence of the prior cerebral vascular disease and resulting infarction created a situation where a trauma which may have resulted in a lesser injury in a healthy brain had led to a catastrophic intra-parenchymal bleed, subsequent multi-system organ deterioration and ultimately, death.  The autopsy had also found the existence of significant systemic vascular disease, particularly prominent in the distal aorta and vasculature of the lower extremities that indicated the presence of a long-standing circulatory impairment, and reflected the systemic nature of the Veteran's vascular disease.  The widespread vascular disease process was certainly linked to the cerebral vascular disease as well as to the coronary artery changes found on autopsy, and was, therefore, causally related to the Veteran's death.

In a January 2010 VHA opinion, the examiner determined that the Veteran's risk factors for developing atherosclerotic cardiovascular disease included systemic hypertension, hyperlipidemia, diabetes mellitus, and smoking.  In addressing whether the Veteran's service-connected bilateral varicosities were a contributory cause of his death, the physician opined that they were not as varicose veins, with or without deep vein thrombosis or thrombophlebitis in the lower extremities, were very unlikely to cause a cerebrovascular accident, unless there was a good source or cause of the paradoxical embolism, such as a patent foramen ovale.  Because such was not mentioned in the report of autopsy, it was not likely that the Veteran's service-connected varicose veins were a contributory factor in his death.

A letter dated May 2011 from a private physician, however, provided an opinion that the Veteran's varicose veins were more likely than not a contributing factor to his cerebrovascular disease and eventual death.  The basis for this opinion was that there was strong epidemiological evidence that patients with varicose veins were at higher risk of developing cardiovascular, peripheral occlusive arterial and cerebrovascular disease.  Therefore, the cerebrovascular disease that the Veteran died from was complicated by significant peripheral vascular and cardiovascular disease.

In a VHA opinion received in October 2011, the examiner opined that the Veteran's varicose vein disease did not cause his death as this was a disease of the vein, part of the vascular system in the body, and the Veteran died from a brain hemorrhage.  The examiner explained that the Veteran's varicose veins were working as they should since the Veteran did not have an active disease of the heart.  The VHA examiner also stated in a November 2011 letter that the Veteran did have a stroke prior to his death, but the autopsy report did not reveal blood clots (deep venous thrombosis) nor patent foramen ovale.  The examiner reiterated that the Veteran died from an acute cortical hemorrhage, and not from any condition related to blood clots, which are related to strokes.  

In January 2012, the private physician who provided the May 2011 opinion stated that the VHA opinion did not consider his prior opinion that the pathophysiologic basis for varicose veins can result in cerebrovascular disease, which would render one more likely to have an intracranial hemorrhage after a head trauma.  In addition, the physician addressed the VHA examiner's November 2011 letter stating that he seemed to think the only way varicosities could have contributed to the Veteran's death was if a clot embolized and passed through a patent foramen ovale in the heart before occluding an artery in the brain, which is not what happened with the Veteran.  The physician concluded that the VHA examiner's conclusions were at odds with the current medical literature that demonstrates an increased risk of cerebrovascular disease in patients with varicose veins.

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  As shown above, the Veteran died from a brain hemorrhage that was caused by the prior cerebral vascular disease and resulting infarction.  The primary issue at hand raised by the medical evidence of record is whether the Veteran's varicose veins contributed to his death in some way.  The December 2004 VA opinion and VHA opinions clearly stated that the Veteran's service-connected varicose veins did not contribute to his death as there was no link between his brain hemorrhage and this disease.  The December 2004 VA examiner stated that the presence of peripheral vascular disease in the form of the Veteran's service-connected varicose veins, was a remote and noncontributory factor in his death.  Furthermore, the VHA physicians opined that varicose veins were very unlikely to cause a cerebrovascular accident, unless there was a good source or cause of the paradoxical embolism, and, therefore, they did not cause the Veteran's death.  On the other hand, the private physician stated in his May 2011 and January 2012 letters that there was strong epidemiological evidence that patients with varicose veins were at higher risk of developing cardiovascular, peripheral occlusive arterial, and cerebrovascular disease.  Based on the careful review of the evidence of record, the Board finds the evidence is at least in relative equipoise in this case.  

In light of the foregoing, and resolving all reasonable doubt in the appellant's favor, the Board finds service connection is warranted for the cause of the Veteran's death.


ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


